United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT    September 6, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 06-60866
                               Summary Calendar


HATTIE MOORE

                                            Plaintiff-Appellant

v.

JONES COUNTY SCHOOL DISTRICT

                                            Defendant-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:05-CV-2200


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Hattie Moore, proceeding pro se, appeals the district court’s judgment
dismissing her complaint alleging racial discrimination and personal injury
resulting from her termination of employment and subsequent arrest on May 27,
2003. Finding no error, we affirm.
      The district court concluded that Moore’ suit was barred by the doctrine
of res judicata, which bars the litigation of claims that were previously litigated
or should have been raised in an earlier suit. Test Masters Educational Servs.,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60866

Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). Moore’s brief fails to address the
res judicata determination, which could constitute abandonment of the sole issue
on appeal. See Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004). However,
because the appellee has addressed res judicata fully and does not assert
prejudice resulting from Moore’s inadequate briefing, and in consideration of
Moore’s pro se status, we will review the district court’s res judicata ruling. See
Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).
      The four elements of res judicata are: (1) the parties are identical or in
privity; (2) the judgment in the prior action was rendered by a court of
competent jurisdiction; (3) the prior action was concluded by a final judgment on
the merits; and (4) the same claim or cause of action was involved in both
actions. Test Masters, 428 F.3d at 571. These elements are easily satisfied here.
Moore’s prior suit alleged discrimination arising out of the same May 27, 2003,
termination and arrest that forms the bases of her claims in the current suit.
In both suits, she sued the Jones County School District and Superintendent
Thomas Prine. The prior suit resulted in a judgment on the merits with
prejudice, and that judgment was rendered by a court of competent jurisdiction.
Accordingly, the district court did not err in concluding that the instant suit is
barred by res judicata.
      The judgment of the district court is AFFIRMED.




                                         2